Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered August 1, 2000, convicting him of robbery in the first degree, robbery in the second degree (two counts), criminal possession of stolen property in the third degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived *622of the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]). In evaluating claims of ineffective assistance, the defense counsel’s efforts should not be second-guessed with hindsight (see People v Benevento, supra; People v Satterfield, 66 NY2d 796, 799 [1985]). Furthermore, “a reviewing court must avoid confusing true ineffectiveness with mere losing tactics” (People v Benevento, supra at 712 [internal quotation marks omitted]; see People v Baldi, 54 NY2d 137, 146 [1981]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Florio, J.E, Friedmann, H. Miller and Mastro, JJ., concur.